Seawell, J.
The exceptions relied on by the defendant are related to the charge of the judge, to the effect that there was no evidence of insanity in the case and that the jury would not consider any.
It does not appear in the record that the defendant made any formal plea of insanity, either as existing at the time of the hearing or as existing at the time of the homicide. As to the latter, such defense might be made, of course, under the plea of not guilty. While from the record it appears to have been made a part of the argument of counsel justifying the reference to it in the judge’s charge, there actually is no evidence in the record tending to show that the defendant was insane either at the time of the trial or at the time of the homicide, and there is no error in the charge in that respect.
Since the defendant was convicted of murder in the first degree, we have very carefully inspected the record and the case on appeal to find error if it is present. We find none in the record and none in the trial, and the judgment of the court below must be affirmed.
No error.